UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1385



GEORGE E. KORCSMAROS,

                                               Plaintiff - Appellant,

          versus


FLUOR CORPORATION LONG TERM DISABILITY PLAN;
LIFE INSURANCE COMPANY OF NORTH AMERICA, a
subsidiary of Cigna Corporation,

                                              Defendants - Appellees,

          and


FLUOR CONSTRUCTORS INTERNATIONAL, INCORPO-
RATED; CIGNA INTEGRATED CARE, a/k/a Cigna
Group Insurance,

                                                           Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-00-401-5)


Submitted:   August 24, 2001             Decided:   September 11, 2001


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Hoyt E. Glazer, LAW OFFICES OF STUART CALWELL, Charleston, West
Virginia, for Appellant. William M. Hassan, KLETT, ROONEY, LIEBER
& SCHORLING, Pittsburgh, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     George E. Korcsmaros appeals the district court’s order dis-

missing his civil action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.    See Korcsmaros

v. Fluor Corp. Long Term Disability Plan, No. CA-00-401-5 (S.D.W.

Va. Feb. 23, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2